Order, Surrogate’s Court, New York County (Nora S. Anderson, S.), entered on or about October 28, 2011, which, among other things, granted petitioner’s motion for partial summary judgment approving a portion of his accounting as co-executor of the deceased’s estate, unanimously affirmed, without costs.
The Surrogate correctly determined that in calculating the commission due a fiduciary other than a trustee under SCPA 2307 (1) and (2), for receiving and paying money, the rents to be included in the definition of money received are gross rents (Matter of Schinasi, 277 NY 252 [1938]; Matter of Amato, 265 AD2d 548, 550 [2d Dept 1999]; see SCPA 2307 [6]).
We have considered objectant-appellant’ s remaining arguments and find them unavailing. Concur—Friedman, J.P., Sweeny, Renwick, Freedman and Roman, JJ.